 

Land Use Right Agreement

 

Party A : Ganzhou Land and Resource Bureau

 

Address: No. 110, Zhangjiang North Avenue, Ganzhou City

 

Zip Code: 341000

 

Tel: 0797-8155059

 

Fax: 0797-8155000

 

Party B: Ganzhou Highpower Technology Company Limited

 

Address: B3-4, Lianchuang City Garden, Zhangjiang North Revenue, Zhanggong
District, Ganzhou City

 

Zip Code: 341000

 

Tel: 137677224415

 

ØParty A transfer FIFTY EIGHT THOUSAND SIX HUNDRED AND SIXTY EIGHT POINT SIXTY
ONE (58,668.61) square meters land use right numbered 2011-59-3 to Party B under
the agreement.

 

ØThe land is located in Shuixi base E-06-01, E-06-02

 

ØParty agrees to transfer the land to Party A before January 28, 2012.

 

ØThe term of the land use right is 50 years.

 

ØThe amount of the land use right under this agreement is RMB SEVEN MILLION NINE
HUNDRED AND EIGHT ONE THOUSAND EIGHT HUNDRED AND SIXTY FOUR ONLY (RMB7,981,864),
WITH ONE HUNDRED AND THIRTY SIX POINT ZERO FIVE ONLY (RMB136.05) per square
meter.

 

ØThe deposit of the land use right is RMB ONE MILLION FIVE HUNDRED AND NINETY
SIX THOUSAND THREE HUNDRED AND SEVENTY THREE ONLY (RMB1,596,373).

 

 

 

 

ØParty B should pay the first installment RMB SEVEN MILLION NINE HUNDRED AND
EIGHT ONE THOUSAND EIGHT HUNDRED AND SIXTY FOUR ONLY (RMB 7,981,864) before
January 28, 2012.

 

ØParty B agrees to commence construction project on the land under this
agreement before January 28, 2013, and complete the construction before January
28, 2015.

 

ØThe PRC laws are applicable to this agreement.

 

ØFor any dispute arising from the performance of this agreement, both sides
should settle the dispute through negotiation. Otherwise, both sides can appeal
to the People’s Court.

 

ØThis agreement shall come into force since the signing date.

 

ØItems of amount, square meters shall be presented in both words and figures.

 

ØThis agreement shall be in duplicate. Party A holds one, and Party B holds one,
each of which enjoys equal legal force.

 

Party A: Ganzhou Land and Resource Bureau Legal representative: Signature
(seal): /s/ [SEAL]   January 5, 2012   Party B: Ganzhou Highpower Technology
Company Limited Legal representative: Signature (seal): /s/ [SEAL]   January 5,
2012

 

 

 